Citation Nr: 0723036	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent 
disabling for post-traumatic stress disorder, prior to 
September 1, 2005.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


REMAND

In his April 2005 substantive appeal, the veteran requested a 
hearing before the Board at the RO.  In May 2006, the veteran 
requested that he be afforded a video hearing in place of an 
in-person hearing.  However, review of the claims file 
reveals that the veteran was never afforded the opportunity 
to present testimony with regard to the issues on appeal at 
such a hearing.  As such, one must be scheduled. 

Accordingly, the case is remanded for the following action:

The RO must place the veteran's name on 
the docket for a video hearing before the 
Board, according to his original April 
2005 request for a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

